Citation Nr: 0943458	
Decision Date: 11/16/09    Archive Date: 11/25/09

DOCKET NO.  08-12 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include posttraumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for disability 
manifested by weight loss, to include as secondary to an 
undiagnosed illness.

3.  Entitlement to service connection for chronic headaches, 
to include as secondary to an undiagnosed illness.   

4.  Entitlement to service connection for a stomach condition 
manifested by stomach cramps, to include as secondary to an 
undiagnosed illness.   

5.  Entitlement to service connection for a disability 
manifested by memory loss, to include as secondary to an 
undiagnosed illness.   

6.  Entitlement to service connection for hyperlipidemia, 
claimed as elevated cholesterol.

7.  Entitlement to service connection for a skin disorder, 
claimed as acne, to include as secondary to an undiagnosed 
illness.   

8.  Entitlement to service connection for a disability 
manifested by diarrhea, to include as secondary to an 
undiagnosed illness.   

9.  Entitlement to service connection for left ulnar nerve 
entrapment, claimed as a nerve condition.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. L. Northcutt, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from September 1978 to 
September 1982 and from September 1990 to May 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama.  

The Veteran testified at a video conference hearing before 
the undersigned Veterans Law Judge in April 2009.  A 
transcript of those proceedings has been associated with the 
Veteran's claims file.

The issues of entitlement to service connection for an 
acquired psychiatric disorder, to include PTSD, and a skin 
disorder are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  There is no objective evidence of the Veteran's reported 
weight loss.

2.  The Veteran did not report any headaches while in 
service.

3.  The Veteran has not been diagnosed with any stomach 
condition manifested by stomach cramps.

4.  There is no objective evidence of the Veteran's reported 
memory impairment.

5.  Hyperlipidemia is a laboratory finding and is not a 
disability within the meaning of the law.

6.  There is no objective evidence of the Veteran's reported 
diarrhea.

7.  The medical evidence of record suggests that the 
Veteran's left ulnar nerve entrapment is attributable to a 
pre-service left arm injury noted on the Veteran's entrance 
physical examination report, and there are no records of any 
left ulnar nerve entrapment symptoms during service. 

8.  The evidence of record fails to reflect a chronic multi-
symptom undiagnosed illness, as there is no objective 
evidence of weight loss, stomach cramps, memory loss, or 
diarrhea, and the Veteran has not sought headache treatment 
since 1995.

CONCLUSIONS OF LAW

1.  The criteria for service connection for disability 
manifested by weight loss, to include as secondary to an 
undiagnosed illness, have not been met.  38 U.S.C.A. §§ 1110, 
1131 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.317 
(2009).

2.  The criteria for service connection for chronic 
headaches, to include as secondary to an undiagnosed illness, 
have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.303, 3.317 (2009).

3.  The criteria for service connection for a stomach 
condition manifested by stomach cramps, to include as 
secondary to an undiagnosed illness, have not been met.  38 
U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.303, 3.317 (2009).

4.  The criteria for service connection for a disability 
manifested by memory loss, to include as secondary to an 
undiagnosed illness, have not been met.  38 U.S.C.A. §§ 1110, 
1131 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.317 
(2009).

5.  The criteria for service connection for hyperlipidemia 
have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.303, 3.317 (2009).

6.  The criteria for service connection for disability 
manifested by diarrhea, to include as secondary to an 
undiagnosed illness, have not been met.  38 U.S.C.A. §§ 1110, 
1131 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.317 
(2009).

7.  The criteria for service connection for left ulnar nerve 
entrapment, claimed as a nerve condition, have not been met.  
38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.303 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  

With regard the duty to notify, VA's notice requirements were 
fulfilled by a letter dated in December 2005, which was sent 
prior to the issuance of the rating decision on appeal and 
which advised the Veteran of the criteria for establishing 
service connection.  

Regarding VA's duty to assist, the Board finds that all 
relevant facts have been properly developed and that all 
available evidence necessary for equitable resolution of the 
issues whose merits are addressed in this appeal has been 
obtained.  The Veteran's VA, private, and service treatment 
records have been obtained, and there are no records 
identified by the Veteran as relevant that were not obtained.  
Additionally, the Veteran testified at a hearing via video 
conference before the undersigned Veterans Law Judge.  
However, VA examinations regarding the Veteran's various 
service connection claims were not warranted, as the evidence 
of record fails to suggest that the Veteran's claimed 
disabilities are attributable to his periods of service.  
Thus, VA's duty to provide an examination in conjunction with 
these claims was not triggered.  See McClendon v. Nicholson, 
20 Vet. App. 79 (2006).  For the foregoing reasons, the Board 
concludes that all reasonable efforts were made by the VA to 
obtain evidence necessary to substantiate the Veteran's 
claim.  Therefore, no further assistance to the Veteran with 
the development of evidence is required.

II.  Service Connection

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131.  "Service connection" basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with active service in the Armed Forces, 
or if preexisting such service, was aggravated therein.  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Disability Manifested by Weight Loss

The Veteran contends that he lost approximately 20 pounds 
during his second period of service and that his continued 
weight loss is attributable to his loss of appetite since 
returning from the Gulf War.  

The Veteran's service treatment records from both periods of 
service fail to document any weight loss.  At entrance to his 
first period of service, the Veteran's weight was recorded as 
134 pounds, and a January 1981 period examination report 
records the Veteran's weight as 146 pounds.  Additionally, in 
a July 1981 medical history report, the Veteran denied a 
recent gain or loss of weight.  In September 1989, 
approximately one year before he entered his second period of 
active duty, a medical examination report records the 
Veteran's weight as 146 pounds.  His May 1991 separation 
physical examination report records his weight as 154 pounds, 
and the Veteran denied a recent gain or loss of weight at 
that time.  The Veteran also denied any weight loss in April 
1991, as reflected in his Southwest Asia 
Demobilization/Redeployment Medical Evaluation.  

The Veteran's service treatment records from both periods of 
service also fail to reflect any diagnosed disability 
manifested by weight loss.

After service, the Veteran reported weight loss during a 
September 2006 VA mental health consultation, but his 
treatment records fail to document his weight loss or reflect 
any diagnosed disability that would be manifested by weight 
loss.

Given the lack of any documented weight loss in service and 
any currently-diagnosed disability manifested by weight loss, 
a basis for granting service connection has not been 
presented.  Accordingly, the Veteran's appeal is denied.

Chronic Headaches

The Veteran contends that he has developed a chronic headache 
disability due to the stress of his Gulf War period of 
service.  The Veteran contends that his headaches began after 
his return from the Gulf War and has reported that they are 
triggered by his exposure to bright lights.  

The Veteran's service treatment records do not reflect any 
complaints of headaches during either period of service.  
Additionally, the Veteran's neurological system was 
consistently noted to have no abnormalities during routine 
medical examinations, and the Veteran's medical history 
reports, including the report he completed at separation, 
include his denials of frequent or severe headaches.  

An April 1987 private treatment record (reflecting treatment 
he received in between his two periods of service) reflects 
the Veteran's reports of a daily headache for the past week, 
which were assessed as probably secondary to sinusitis or 
allergies, and the Veteran was instructed to notify his 
physician if his headaches persisted.

After his second period of service, an April 1994 private 
treatment record reflects the Veteran's reports of occasional 
mild headaches.  A September 1994 private treatment record 
notes an assessment of a left temporal headache relieved by 
Advil, with a notation that the Veteran's headaches were 
either muscular in origin or cluster headaches.  A November 
1994 private treatment record reflects that the Veteran 
reported experiencing headaches for the two years prior to 
the time of treatment, and an assessment of probable cluster 
headaches was noted.  A June 1995 VA treatment record 
reflects the Veteran's reports of daily headaches beginning 
after his return from the Gulf War, and the treating 
physician noted the Veteran's headaches were possibly 
migraine headaches.  An August 1995 VA treatment record 
reflects that the Veteran again reported the onset of his 
headaches after his return from the Gulf War, and the 
treating physician noted that migraine headaches were still 
suspected, but that the Veteran received relief with Advil.

The Veteran's subsequent treatment records currently 
associated with his claims file do not reflect any further 
complaints of or treatment for chronic headaches.    

After reviewing all of the evidence of record, the Board does 
not find that the evidence establishes entitlement to service 
connection for chronic headaches.  The Veteran had no 
documented headache complaints in service, and he 
specifically denied experiencing frequent or severe headaches 
in his medical history reports.  Moreover, the Veteran does 
not now assert that he did indeed experience headaches in 
service; rather, he asserts that his headaches began after 
his separation from his last period of service.  However, the 
Board notes that chronic headaches are not among the list of 
enumerated disabilities for which service connection may be 
granted if the condition manifests to a compensable degree 
within one year after service.  See 38 C.F.R. § 3.309(a) 
(2009).  Thus, absent any manifestation of chronic headaches 
in service, a basis for establishing direct service 
connection has not been presented.  See Hickson, 12 Vet. App. 
at 253.  

Stomach Condition 

The Veteran contends that he has a stomach condition 
manifested by stomach cramps and that his condition began 
shortly after his discharge from his second period of 
service.  

The Veteran's service treatment records contain no treatment 
for or diagnosis of any stomach condition, and the Veteran's 
abdomen and viscera were consistently noted to have no 
abnormalities during the Veteran's periodic examinations, 
including at separation from the Veteran's second period of 
active service.  Additionally, in his reports of medical 
history, the Veteran consistently denied having frequent 
indigestion or any stomach, liver, or intestinal trouble.  
The Veteran also denied having any stomach swelling or 
stomach pain in April 1991, as reflected in his Southwest 
Asia Demobilization/Redeployment Medical Evaluation.

The Veteran's post-service treatment records include a March 
1997 private treatment record reflecting the Veteran's 
complaint of heartburn, and a corresponding upper 
gastrointestinal series revealed normal results.  An April 
1997 VA treatment record reflects the Veteran's complaints of 
a sensation of food becoming stuck in his throat, which was 
assessed as possible esophageal motility disorder, and the 
treating physician ordered further diagnostic testing.  A 
September 2007 VA treatment record reflects the Veteran's 
report of abdominal pain, but his abdomen was normal upon 
examination, and no abdominal or stomach disability was 
diagnosed.

Given the evidence of record, the Veteran's service treatment 
records fail to reflect any in-service complaints of or 
treatment for a stomach condition, and the Veteran's post-
service treatment records fail to include a definitively 
diagnosed stomach disability.  Accordingly, a basis for 
granting direct service connection has not been presented.  
See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(holding that in the absence of proof of a present 
disability, there can be no valid claim).  Thus, the 
Veteran's appeal is denied on this basis.

Disability Manifested by Memory Loss

The Veteran contends that his short-term memory and ability 
to focus have been impaired since his return from the Gulf 
War.  

The Veteran's service treatment records are void of any 
complaints of memory loss or any diagnosed illness whose 
symptoms include memory loss or an inability to concentrate, 
and the Veteran's psychiatric and neurologic state were noted 
to be normal on all in-service physical examination reports.

The Veteran's post-service treatment records also fail to 
reflect any complaints of memory loss, and a September 2006 
VA mental health consultation record notes that the Veteran 
did not display any thought disorder or memory problems at 
that time.

Given the lack of any documented complaints of memory 
impairment or diagnosed disability manifested by memory 
impairment either during or after service, a basis for 
granting direct service connection has not been presented, 
and the Veteran's appeal is denied.

Hyperlipidemia

The Veteran is also seeking service connection for 
hyperlipidemia, claimed as elevated cholesterol.  Because 
this symptom is not a disorder under applicable law, the 
claim will be denied.

Hyperlipidemia is "a general term for elevated 
concentrations of any or all of the lipids in the plasma, 
such as hypertriglyceridemia, hypercholesterolemia, and so 
on" Dorland's Illustrated Medical Dictionary 903 (31st ed. 
2007); see also Stedman's Medical Dictionary 825, 985 (26th 
ed. 1995) (defining hyperlipidemia as the presence of an 
abnormally large amount of lipids in the circulating blood).  
In other words, hyperlipidemia is a laboratory finding and is 
not a disability in and of itself for which VA compensation 
benefits are payable.  See 61 Fed. Reg. 20,440, 20,445 (May 
7, 1996) (Diagnoses of hyperlipidemia, elevated 
triglycerides, and elevated cholesterol are actually 
laboratory results and are not, in and of themselves, 
disabilities.  They are, therefore, not appropriate entities 
for the rating schedule.).

The term "disability" as used for VA purposes refers to 
impairment of earning capacity.  See Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).  There is no evidence of record to 
suggest that the veteran's high cholesterol causes any 
impairment of earning capacity.  While hyperlipidemia may be 
evidence of underlying disability or may later cause 
disability, service connection may not be granted for a 
laboratory finding, and nothing in the medical evidence 
reflects that the Veteran has a current disability manifested 
by hyperlipidemia.  Accordingly, service connection for 
hyperlipidemia is denied.




Disability Manifested by Diarrhea

The Veteran contends that his chronic diarrhea began after 
his return from the Gulf War and has continued to the 
present.  

The Veteran's service treatment records do not reflect any 
complaints of diarrhea.   Moreover, the Veteran specifically 
denied experiencing diarrhea in April 1991, as reflected in 
his Southwest Asia Demobilization/Redeployment Medical 
Evaluation.  The Veteran's subsequent separation physical 
examination notes no relevant abnormalities.  Furthermore, in 
his corresponding report of medical history, the Veteran 
denied any stomach, liver, or intestinal trouble.

The Veteran's post-service treatment records do not reference 
any complaints of diarrhea nor any diagnosed chronic 
disability manifested by diarrhea.

Given the lack of any complaints of diarrhea in service or 
any currently diagnosed disability manifested by diarrhea, a 
basis for granting direct service connection has not been 
presented.  See Brammer, 3 Vet. App. at 225.

Left Ulnar Nerve Entrapment

The Veteran has claimed service connection for a nerve 
condition, which at his recent Board hearing he clarified is 
an impingement of his ulnar nerve, which causes him to 
experience numbness and tingling in his fingers.  The Veteran 
also testified that he could not recall having a prior injury 
to that arm.

The Veteran's entrance medical history report from his first 
period of service notes that the Veteran fractured his left 
wrist at the age of 14.  However, service treatment records 
contain no reference to any complaints of numbness or 
tingling in his fingers nor do they reflect that he re-
injured his left arm during either period of service, and the 
Veteran's physical examination reports do not reflect any 
abnormalities of his upper extremities.

After service, an April 1994 VA treatment record reflects an 
assessment of left arm and shoulder pain secondary to an 
injury.  A May 1994 VA treatment record reflects the 
Veteran's report of pain and tingling in his left arm since 
returning from the Gulf War. The treating physician noted the 
Veteran's history of a left broken arm at the wrist in 1976, 
and assessed the Veteran's complaints as ulnar entrapment at 
the elbow, and a November 1994 VA treatment record also 
includes an assessment of ulnar nerve entrapment.  A June 
1995 VA treatment record references the Veteran's complaints 
of numbness in the fingers of his left hand and notes that 
December 1994 NCV/EMG test results were within normal limits.  
The Veteran's subsequent treatment records do not reference 
his left arm symptomology.

The Veteran's service entrance examination notes his pre-
service left arm injury, and no subsequent left arm injuries 
or symptomatology were noted in service.  Moreover, the 
Veteran's post-service medical records appear to attribute 
the Veteran's left arm ulnar entrapment to an injury and 
reference his pre-service left arm injury.  Accordingly, the 
evidence does not suggest that the Veteran's post-service 
left ulnar nerve entrapment is attributable to service, and 
therefore, service connection is denied.

Undiagnosed Illness

Regarding the Veteran's contention that many of his claimed 
disabilities are manifestations of an undiagnosed illness 
attributable to his Gulf War service, the Persian Gulf War 
Veterans' Benefits Act authorizes VA to compensate any 
Persian Gulf War veteran suffering from a chronic disability 
resulting from an undiagnosed illness or combination of 
undiagnosed illnesses that became manifest either during 
active duty in the Southwest Asia theater of operations 
during the Persian Gulf War, or to a degree of 10 percent or 
more within a specified presumption period following service 
in the Southwest Asia theater of operations during the 
Persian Gulf War.  This statute expands the definition of 
"qualifying chronic disability" (for service connection) to 
include not only a disability resulting from an undiagnosed 
illness as stated in prior law, but also any diagnosed 
illness that the Secretary determines in regulations warrants 
a presumption of service connection under 38 U.S.C.A. § 
1117(d).  

The term "Persian Gulf veteran" means a veteran who served 
on active military, naval, or air service in the Southwest 
Asia theater of operations during the Persian Gulf War.  38 
C.F.R. § 3.317(d)(1).  A "qualifying chronic disability" 
means a chronic disability resulting from any of the 
following (or any combination of any of the following): an 
undiagnosed illness; a medically unexplained chronic multi-
symptom illness that is defined by a cluster of signs or 
symptoms; and any diagnosed illness that the Secretary 
determines (such as chronic fatigue syndrome, fibromyalgia, 
and irritable bowel syndrome).  38 U.S.C.A. § 1117; 38 C.F.R. 
§ 3.317(a)(1)(i).  Signs or symptoms which may be 
manifestations of an undiagnosed illness or medically 
unexplained chronic multi-symptom illness include, but are 
not limited to, fatigue, unexplained rashes or other 
dermatological signs or symptoms, headaches, muscle pain, 
joint pain, neurological signs and symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the respiratory system (upper or lower), sleep 
disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, or 
menstrual disorders.  38 C.F.R. § 3.317(b).

There must be objective indications of chronic disability, 
and this includes "signs" in the medical sense of objective 
evidence perceptible to an examining physician and other, 
non-medical indicators that are capable of independent 
verification.  38 C.F.R. § 3.317(a)(3).  A disability is 
considered chronic if it has existed for six months or more, 
even if exhibiting intermittent episodes of improvement and 
worsening throughout that six-month period.  38 C.F.R. § 
3.317(a)(3), as amended by 68 Fed. Reg. 34539-543 (June 10, 
2003), now redesignated 38 C.F.R. § 3.317(a)(4).

The Veteran claims that he has an undiagnosed multi-symptom 
illness manifested by weight loss, headaches, stomach cramps, 
memory loss, and diarrhea.  However, as discussed supra, 
there is no objective evidence of the Veteran's complaints of 
weight loss, stomach cramps, memory impairment, or diarrhea, 
as required by 38 C.F.R. § 3.317(a)(3).  Moreover, the 
evidence of record fails to reflect that he has sought 
headache treatment since 1995, thus rendering any such 
problem less than 10 percent disabling.  38 C.F.R. § 4.124 
Diagnostic Code 8100.  Likewise, it appears any headache 
complaints have been attributed to known clinical entities.  
Accordingly, given the lack of objective evidence of many of 
the Veteran's reported symptoms and his lack of recent 
headache treatment, the Board does not find that the 
Veteran's present disability picture reflects that he is 
suffering from a chronic disability resulting from an 
undiagnosed illness.

Finally, the Board specifically acknowledges its 
consideration of lay evidence provided by the Veteran in his 
submitted statements and hearing testimony and by the 
Veteran's spouse in her submitted statements when 
adjudicating the issues addressed in this appeal.  The 
Veteran and his spouse's lay statements chronicle the  state 
of the Veteran's physical and mental health since his return 
from the Gulf War, including his reported change in demeanor, 
headaches, hair loss, skin disorders, arm numbness, muscle 
pains, and lack of libido.  However, while the Veteran and 
his spouse are competent to report the Veteran's post-service 
symptomatology, the Board notes that as lay persons, they are 
not medically qualified to make objective medical findings, 
diagnose an illness, or relate it to service.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  Thus, in the 
instant case, their lay statements are not sufficient to 
establish entitlement to service connection.


ORDER

Service connection for a disability manifested by weight loss 
is denied.

Service connection for chronic headaches is denied.   

Service connection for a stomach condition is denied.

Service connection for a disability manifested by memory loss 
is denied.

Service connection for hyperlipidemia is denied.

Service connection for a disability manifested by diarrhea is 
denied.

Service connection for left ulnar nerve entrapment, claimed 
as a nerve condition, is denied.

REMAND

The Veteran is seeking service connection for an acquired 
psychiatric disorder, to include PTSD, based on his Gulf War 
experiences, and his VA treatment records reflect that he has 
been diagnosed with PTSD.  

At his recent Board hearing, the Veteran provided information 
regarding one of his reported stressors with enough 
specificity to allow corroborative research to be conducted.  
The Veteran testified that in January or February of 1991 
while he was stationed in Saudi Arabia at the Dhahran Air 
Base (in his statements and testimony, the Veteran refers to 
the two camps at Dhahran Air Base, Camp Jack and Camp Jill), 
a neighboring unit (which the Veteran reports was the 
Philadelphia Unit) received a Scud missile attack, resulting 
in approximately 14 casualties.  The Veteran testified that 
he was approximately a half mile from this neighboring unit 
at the time of the attack and was one of the first responders 
on the scene after the attack.  Accordingly, the RO should 
submit research requests to the appropriate agencies in an 
attempt to corroborate this reported stressor.

With regard to the Veteran's claim for a skin condition, 
claimed as acne, the Veteran testified that his current skin 
disorder first began in service and was treated as 
pseudofolliculitis barbae.  The Veteran's service treatment 
records reflect numerous instances of treatment for 
pseudofolliculitis barbae in 1981, and the Veteran eventually 
received a shaving profile as the result of this skin 
condition.  The Veteran's post-service VA treatment records 
from 1994 and 1995 include diagnoses of focal dermatitis, 
pseudofolliculitis barbae, and acne, and December 2000 
private treatment record reflects treatment for moderate 
acne.  Thus, given this evidence of an in-service facial skin 
condition and post-service treatment for various facial skin 
conditions, the Board determines that a VA examination is 
warranted to determine whether the Veteran has a currently 
diagnosed skin condition that had its onset in service or is 
otherwise attributable to service.  See McClendon, 20 Vet. 
App. at 79.

Additionally, any outstanding VA medical treatment records 
should be obtained.  38 C.F.R. § 3.159(c)(2) (2009).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA medical 
treatment records from May 2007 to the 
present.

2.  The AMC should contact the appropriate 
research entities and provide them with 
all necessary available information to 
allow corroborative research to be 
conducted, including an inquiry whether 
members of the Veteran's unit (which was 
apparently the 123rd Supply and Service 
Company, of the Alabama Army National 
Guard) responded to a Scud Missile attack 
on February 25, 1991, which killed more 
than 20 Americans in the vicinity of 
Dhahran Air Base in Saudi Arabia and/or 
whether the 123rd Supply and Service 
Company was itself in the vicinity of any 
Scud Missile attack.  

3.  Once the above requested development 
has been accomplished, the RO should 
conduct any additional development that 
logically follows, including scheduling 
the Veteran for a VA PTSD examination if 
any alleged stressor is corroborated.  

For any such examination as may be 
conducted, the examiner should be provided 
with the Veteran's claims file for review, 
and opine whether the Veteran has PTSD, 
and if so, whether it is attributable to a 
verified in-service stressor.  A full 
rationale for any conclusion reached 
should be provided.  If the examiner 
determines that a medically-sound opinion 
cannot be reached, it is requested that an 
explanation as to why that is so be 
included.

4.  The Veteran should be scheduled for an 
appropriate VA examination to determine 
whether any currently diagnosed skin 
disorder had its onset in service.  

The examiner should be provided with the 
Veteran's claims file, which includes his 
treatment for pseudofolliculitis barbae in 
1981 and his post-service treatment for 
pseudofolliculitis barbae, acne, and skin 
lesions.

A detailed rationale for any opinion 
expressed should be provided.  If the 
examiner determines that a medically-sound 
opinion cannot be reached, it is requested 
that an explanation as to why that is so 
be included.

5.  Then, after ensuring any other 
necessary development has been completed, 
readjudicate the Veteran's claim. If 
action remains adverse to the Veteran, 
provide him and his representative with a 
supplemental statement of the case and 
allow an appropriate opportunity to 
respond. Thereafter, the case should be 
returned to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




	
(CONTINUED ON NEXT PAGE)


These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


